      Case 1-18-46525-cec           Doc 60      Filed 07/10/20        Entered 07/10/20 13:54:16




Alexander Shiryak, Esq.                                                                   80-02 Kew Gardens Road
Dustin Bowman, Esq.                                                                       Suite 600
Mark Anderson, Esq.                                                                       Kew Gardens, NY 11415
Preet Gill, Esq.                                                                          Tel 718.263.6800
Alex Kadochnikov, Esq.                                                                    Fax 718.520.9401
Btzalel Hirschhorn, Esq.                                                                  www.SBAGK.com
Matthew J. Routh, Esq.
Andreas E. Christou, Esq.
                                               July 10, 2020

                       RE: Debtor Vienette Ashwood, Case# 1-18-46525-cec

Chief Judge Carla E. Craig
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Dear Judge Craig:

        Our office represents the Debtor in the above referenced proceeding. This letter is to
advise the Court of the status of loss mitigation efforts.

       On July 10, 2020, this office received a “missing documents” letter, after Debtor’s fourth
application for loss mitigation. This has been a typical pattern of Secured Creditor Cenlar, FSB’s
(“Creditor”) practices with this Debtor. On multiple occasions, this office has asked Creditor’s
Counsel for a list of exactly what is needed by the Creditor for a complete review. While
Creditor provides Debtor’s counsel with a list, it is never sufficient to their standards. Debtor on
multiple occasions has submitted exactly what was originally asked, only to be issued a missing
document letter with new documents requested. For example, at one point, the Creditor requested
a copy of Debtor’s deceased son’s obituary, to verify that the Debtor’s son had actually passed
away.

       Furthermore, this “missing document” letters usually come after this office routinely
follows up with Creditor’s Counsel after document submissions to confirm whether the
submission is complete or whether any new documents are required. Instead, Creditor, rather
than simply just giving the Debtor an opportunity to submit additional documentation, arbitrarily
decides that its “review has closed” and that Debtor must submit an entirely new packet, with the
same information already in Creditor’s possession. It is also noted that Debtor is never informed
of the deadlines when Creditor will “close its review” once the documents are submitted. The
                                              125-10{36605534;3}


  80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | info@sbagk.com | sbagk.com
      Case 1-18-46525-cec           Doc 60      Filed 07/10/20        Entered 07/10/20 13:54:16




typical practice has been for our office to send the documents requested, wait for a response
while trying to confirm if the submission is complete, and then receive a letter stating that
documents are outstanding (which were not originally requested) but that the review is closed
and a new, complete package must be submitted.

        This has been a painstaking process for the Debtor, who is elderly and whose hardship
was precipitated by the loss of her son. Debtor has also experienced further loss in recent
months. For example, when a close relative of the Debtor passed away due to COVID-19 in June
2020, Creditor had issued a prior “missing documents letter”. The Debtor, through counsel, had
asked for a brief extension to submit the additional documents, as she was in the midst of funeral
preparations, and Creditor denied the request, and instead forced the Debtor to re-submit an
entirely new package, less than a month after its original deadline.

        The Debtor is seeking honesty from the Creditor. She had undergone multiple reviews at
this point, and the Creditor should know exactly what they need from the Debtor. The Debtor is
simply asking the Creditor for a list of exactly what’s needed for review, so that they do not have
to keep issuing “missing document” letters for documents that were not initially requested.

       This will not deter the Debtor. Even though she is elderly, and her health is at-risk, she
will continue to work with this office to compile the necessary documents in order to submit
them for a subsequent review.

        Please do not hesitate to contact the undersigned should the Court require anything
further. Thank you.



                                                  ___/s/ Btzalel Hirschhorn ________________
                                                  By: Btzalel Hirschhorn, Esq.


Cc via ECF:     Michael J. Macco, Chapter 13 Trustee
                Office of the United States Trustee
                David Gallo & Associates LLP, Attorneys for CitiMortgage
                All Creditors and Parties Filing a Notice of Appearance




                                              125-10{36605534;3}


  80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | info@sbagk.com | sbagk.com
